UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 5)1 CDI Corp. (Name of Issuer) Common Stock, par value $0.10 per share (Title of Class of Securities) (CUSIP Number) GREG LEMPEL 1177 West Loop South, Suite 1625 Houston, Texas 77027 713-482-2196 STEVE WOLOSKY OLSHAN FROME WOLOSKY LLP 1325 Avenue of the Americas New York, New York 10019 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 3, 2017 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 125071100 1 NAME OF REPORTING PERSON BLR Partners LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 125071100 1 NAME OF REPORTING PERSON BLRPart, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0% 14 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 125071100 1 NAME OF REPORTING PERSON BLRGP Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0% 14 TYPE OF REPORTING PERSON CO 4 CUSIP NO. 125071100 1 NAME OF REPORTING PERSON Fondren Management, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0% 14 TYPE OF REPORTING PERSON PN 5 CUSIP NO. 125071100 1 NAME OF REPORTING PERSON FMLP Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0% 14 TYPE OF REPORTING PERSON CO 6 CUSIP NO. 125071100 1 NAME OF REPORTING PERSON Bradley L. Radoff 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0% 14 TYPE OF REPORTING PERSON IN 7 CUSIP NO. 125071100 1 NAME OF REPORTING PERSON Joshua E. Schechter 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON IN 8 CUSIP NO. 125071100 1 NAME OF REPORTING PERSON Brian J. Kelley 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 - 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN 9 CUSIP NO. 125071100 1 NAME OF REPORTING PERSON Kyle J. Loudermilk 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 - 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN 10 CUSIP NO. 125071100 1 NAME OF REPORTING PERSON Paul A. Matthews 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA, United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 - 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN 11 CUSIP NO. 125071100 The following constitutes Amendment No. 5 to the Schedule 13D filed by the undersigned (“Amendment No. 5”).This Amendment No. 5 amends the Schedule 13D as specifically set forth herein. Item 2. Identity and Background. Item 2 is hereby amended and restated to read as follows: (a)This statement is filed by: (i) BLR Partners LP, a Texas limited partnership (“BLR Partners”); (ii) BLRPart, LP, a Texas limited partnership (“BLRPart GP”), which serves as the general partner of BLR Partners; (iii) BLRGP Inc., a Texas S corporation (“BLRGP”), which serves as the general partner of BLRPart GP; (iv) Fondren Management, LP, a Texas limited partnership (“Fondren Management”), which serves as the investment manager of BLR Partners; (v) FMLP Inc., a Texas S corporation (“FMLP”), which serves as the general partner of Fondren Management; (vi) Bradley L. Radoff, who serves as the sole shareholder and sole director of each of BLRGP and FMLP; (vii) Joshua E. Schechter; (viii) Brian J. Kelley; (ix) Kyle J. Loudermilk; and (x) Paul A. Matthews. Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.”Each of the Reporting Persons is party to that certain Joint Filing and Solicitation Agreement, as further described in Item 6.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. (b)The address of the principal office of each of BLR Partners, BLRPart GP, BLRGP, Fondren Management, FMLP and Mr. Radoff is 1177 West Loop South, Suite 1625, Houston, Texas 77027. The address of the principal office of Mr. Schechter is 302 South Mansfield Avenue, Los Angeles, California 90036. The address of the principal office of Mr. Kelley is 92 Four Winds Lane, New Canaan, Connecticut 06840. The address of the principal office of Mr. Loudermilk is 1332 Londontown Boulevard, Suite 200, Sykesville, Maryland 21784. The address of the principal office of Mr. Matthews is 5nverness Court, Palm City, Florida 34990. (c)The principal business of BLR Partners is investing in securities.The principal business of BLRPart GP is serving as the general partner of BLR Partners.The principal business of BLRGP is serving as the general partner of BLRPart GP. The principal business of Fondren Management is serving as the investment manager of BLR Partners. The principal business of FMLP is serving as the general partner of Fondren Management. The principal occupation of Mr. Radoff is serving as the sole shareholder and sole director of each of BLRGP and FMLP. The principal occupation of Mr. Schechter is a private investor. The principal occupation of Mr. Kelley is serving as the Chief Executive Officer of Four Winds Advisors LLC, where he advises technology focused clients on restructuring, turnaround and business development. The principal occupation of Mr. Loudermilk is serving as Chief Executive Officer, President and a director of GSE Systems, Inc. (NYSEMKT:GVP), a world leader in real-time high-fidelity simulation, engineering and training solutions and a premier performance improvement company. Mr. Matthews is currently self-employed after most recently serving as Executive Vice President and Chief Supply Chain Officer of Topco Associates LLC, the largest food buying cooperative in the United States and a provider of innovative business solutions for its food industry member-owners and customers. 12 CUSIP NO. 125071100 (d)No Reporting Person has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Messrs. Radoff, Schechter, Kelley, Loudermilk and Matthews are citizens of the United States of America. Mr. Matthews is also a citizen of the United Kingdom. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by BLR Partners were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted.The aggregate purchase price of the 1,501,000 Shares owned directly by BLR Partners is approximately $8,472,734, including brokerage commissions. The Shares purchased by Mr. Schechter were purchased with personal funds (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted.The aggregate purchase price of the 18,372 Shares owned directly by Mr. Schechter is approximately $97,183, including brokerage commissions. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: On February 3, 2017, BLR Partners delivered a letter to the Issuer nominating Brian J. Kelley, Kyle J. Loudermilk, Paul A. Matthews, Bradley L. Radoff and Joshua E. Schechter (the “Nominees”) for election to the Board of Directors of the Issuer at the 2017 annual meeting of shareholders (the “Annual Meeting”). 13 CUSIP NO. 125071100 Item 5. Interest in Securities of the Issuer. Items 5(a) – (c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 18,655,958 Shares outstanding as of October 31, 2016, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on November 3, 2016. A. BLR Partners (a) As of the close of business on February 2, 2017, BLR Partners beneficially owned 1,501,000 Shares. Percentage: Approximately 8.0% (b) 1. Sole power to vote or direct vote: 1,501,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,501,000 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by BLR Partners since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. B. BLRPart GP (a) BLRPart GP, as the general partner of BLR Partners, may be deemed the beneficial owner of the 1,501,000 Shares owned by BLR Partners. Percentage: Approximately 8.0% (b) 1. Sole power to vote or direct vote: 1,501,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,501,000 4. Shared power to dispose or direct the disposition: 0 (c) BLRPart GP has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D.The transactions in the Shares on behalf of BLR Partners since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. C. BLRGP (a) BLRGP, as the general partner of BLRPart GP, may be deemed the beneficial owner of the 1,501,000 Shares owned by BLR Partners. Percentage: Approximately 8.0% (b) 1. Sole power to vote or direct vote: 1,501,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,501,000 4. Shared power to dispose or direct the disposition: 0 (c) BLRGP has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D.The transactions in the Shares on behalf of BLR Partners since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 14 CUSIP NO. 125071100 D. Fondren Management (a) Fondren Management, as the investment manager of BLR Partners, may be deemed the beneficial owner of the 1,501,000 Shares owned by BLR Partners. Percentage: Approximately 8.0% (b) 1. Sole power to vote or direct vote: 1,501,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,501,000 4. Shared power to dispose or direct the disposition: 0 (c) Fondren Management has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D.The transactions in the Shares on behalf of BLR Partners since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. E. FMLP (a) FMLP, as the general partner of Fondren Management, may be deemed the beneficial owner of the 1,501,000 Shares owned by BLR Partners. Percentage: Approximately 8.0% (b) 1. Sole power to vote or direct vote: 1,501,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,501,000 4. Shared power to dispose or direct the disposition: 0 (c) FMLP has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D.The transactions in the Shares on behalf of BLR Partners since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. F. Mr. Radoff (a) Mr. Radoff, as the sole shareholder and sole director of each of BLRGP and FMLP, may be deemed the beneficial owner of the 1,501,000 Shares owned by BLR Partners. Percentage: Approximately 8.0% (b) 1. Sole power to vote or direct vote: 1,501,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,501,000 4. Shared power to dispose or direct the disposition: 0 (c) Mr. Radoff has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D.The transactions in the Shares on behalf of BLR Partners since the filing of Amendment No. 4 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 15 CUSIP NO. 125071100 G. Mr. Schechter: (a) As of the close of business on February 2, 2017, Mr. Schechter directly owned 18,372 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 18,372 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 18,372 4. Shared power to dispose or direct the disposition: 0 (c) Mr. Schechter has not entered into any transactions in the Shares since the filing of Amendment No. 4 to the Schedule 13D. H. Messrs. Kelley, Loudermilk and Matthews: (a) As of the close of business on February 2, 2017, none of Messrs. Kelley, Loudermilk or Matthews beneficially owned any Shares. Percentage: 0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 0 (c) Messrs. Kelley, Loudermilk and Matthews have not entered into any transactions in the Shares since during the past 60 days. An aggregate of 1,519,372 Shares, constituting approximately 8.1% of the Shares outstanding, are reported in this Schedule 13D. The Reporting Persons, as members of a “group” for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Persons.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 is hereby amended to add the following: On February 3, 2017, the Reporting Persons entered into a Joint Filing and Solicitation Agreement pursuant to which, among other things, the parties agreed to (a) the joint filing on behalf of each of them of statements on Schedule 13D, and any amendments thereto, with respect to the securities of the Issuer and (b) solicit proxies for the election of the Nominees at the Annual Meeting.A copy of the Joint Filing and Solicitation Agreement is attached as Exhibit 99.1 hereto and is incorporated herein by reference. 16 CUSIP NO. 125071100 BLR Partners has entered into letter agreements pursuant to which it and its affiliates agreed to indemnify Messrs. Kelley, Loudermilk, Matthews and Schechter against claims arising from the solicitation of proxies from the Issuer’s shareholders in connection with the Annual Meeting and any related transactions. A form of the indemnification letter agreement is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Other than as described herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to the securities of the Issuer. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended to add the following exhibits: Joint Filing and Solicitation Agreement. Form of Indemnification Letter Agreement. Powers of Attorney. 17 CUSIP NO. 125071100 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:February 3, 2017 BLR Partners LP By: BLRPart, LP General Partner By: BLRGP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director BLRPart, LP By: BLRGP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director BLRGP Inc. By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director Fondren Management, LP By: FMLP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director 18 CUSIP NO. 125071100 FMLP Inc. By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director /s/ Bradley L. Radoff BRADLEY L. RADOFF Individually and as attorney-in-fact for Brian J. Kelley, Kyle J. Loudermilk, Paul A. Matthews and Joshua E. Schechter 19 CUSIP NO. 125071100 SCHEDULE A Transactions in the Securities of the Issuer Since the Filing of Amendment No. 4 to the Schedule 13D Nature of Transaction Securities Purchased/(Sold) Price per Share ($) Date of Purchase / Sale BLR PARTNERS LP Purchase of Common Stock 12/22/2016 Purchase of Common Stock 12/23/2016 Purchase of Common Stock 12/27/2016 Purchase of Common Stock 01/03/2017 Purchase of Common Stock 01/12/2017 Purchase of Common Stock 01/13/2017 Purchase of Common Stock 01/18/2017 Purchase of Common Stock 01/19/2017 Purchase of Common Stock 01/20/2017 Purchase of Common Stock 01/23/2017 Purchase of Common Stock 01/25/2017 Purchase of Common Stock 01/26/2017 Purchase of Common Stock 01/27/2017 Purchase of Common Stock 01/30/2017 Purchase of Common Stock 02/01/2017 Purchase of Common Stock 02/02/2017
